Citation Nr: 0015512	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-17 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The claims file was subsequently transferred to 
the RO in Los Angeles, California.

In November 1999, the veteran appeared at a hearing before 
the undersigned Member of the Board.  A transcript of that 
hearing is of record.  Additional evidence submitted at the 
hearing was accompanied by a waiver of the veteran's right to 
have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304(c) (1999).  That waiver is valid, and the Board may 
proceed, reviewing all evidence of record.  Id.

Along with her PTSD claim, the veteran also submitted a claim 
of service connection for an injury to her middle back.  The 
RO denied that claim as not well grounded in the June 1996 
decision.  In the June 1997 substantive appeal (VA Form 9), 
and again during her November 1999 hearing, the veteran 
stated that she was withdrawing her claim based on a middle 
back injury. 


FINDINGS OF FACT

1.  The veteran has provided credible statements regarding 
stressful events she experienced during her military service.

2.  VA mental health professionals and VA physicians have 
diagnosed PTSD, and have related the veteran's PTSD to the 
alleged in-service stressful events.

3.  The veteran's PTSD cannot be reasonably dissociated from 
the stressful events she experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran filed a claim of service connection 
for PTSD in December 1995.  In essence, she contends that she 
suffers from PTSD and related emotional problems as a result 
of sexual assaults that occurred in service.  Specifically, 
she alleges that in June 1964 she was the victim of an 
attempted rape by a military police officer (MP), whom she 
repelled by repeatedly striking him with a drinking glass.  
She contends that the assault was reported because the MP 
required medical treatment, and the report led to the MP's 
subsequent demotion.  In retaliation, the veteran alleges, 
four of the initial perpetrator's fellow MPs raped her, and 
then falsely accused her of prostitution, for which she was 
court-martialed in June 1964.  The record also reveals that 
the veteran has alleged she was the victim of an unreported 
rape by a Marine shortly after she entered service.

Service medical records reflect that the veteran was treated 
for small lacerations on her right hand on June 4, 1964.  
Another report dated on June 4, 1964, reflects that she was 
also treated for small lacerations on her left hand.  Those 
treatment records do not provide findings as to the cause of 
the lacerations on either hand.  A record of medical 
treatment dated on June 9, 1964, reflects that the veteran 
was diagnosed with diffuse anxiety reaction.  That treatment 
record is silent as to any possible cause of the veteran's 
anxiety.

Service personnel records include a court-martial record 
reflecting that the veteran was convicted at summary court-
martial on June 23, 1964, of willfully and wrongfully 
exposing her body in an indecent manner to public view by 
being nude.  The veteran's sentence included a reduction in 
her rank from Corporal to Private First Class, a fine, and 
placement on "restriction" for a period of two months.  The 
veteran reports that her security clearance was rescinded due 
to the court-martial.  DD Form 214 reflects that the veteran 
received an honorable discharge in July 1964.

The RO obtained outpatient records showing that the veteran 
was seen at a VA Women's Mental Health Clinic in 1995.  An 
outpatient report of mental examination by a licensed social 
worker, dated in June 1995, reflects that the veteran 
complained of a "secret" she had kept since her service, 
despite her previous therapy which included an alcohol abuse 
recovery program.  The veteran recounted her in-service 
experiences of rape, assault, and harassment.  She admitted 
to drinking in the military, and reported that her drinking 
increased greatly after her separation from service.  She 
complained of symptoms including inner rage, depression, and 
anxiety.  She stated that she distanced herself from people 
in order to control her behavior.  The veteran reported that 
she was married from 1970 to 1978.  She expressed that her 
marriage failed in part due to alcohol abuse by both parties, 
and in part due to her anger and resentment toward men.  The 
examiner noted that that the veteran flushed frequently 
during the examination and was in tears periodically.  The 
veteran exhibited a depressed mood and an affect 
demonstrating anxiety.  She covered her face with her hands 
when she discussed her in-service trauma and her anger 
induced behavior.  The examiner noted the veteran's prior 
problems with alcohol and her occasional attendance at 
Alcoholics Anonymous meetings.  Axis I diagnosis was PTSD 
with delayed onset, and chronic alcohol abuse in remission.  
The veteran was referred for psychotherapy for her 
"depression and anxiety about past trauma in the military 
and later."

The veteran was afforded VA examination for PTSD in February 
1996.  The veteran recounted the alleged assault by one MP 
and the alleged rape by four other MPs.  The veteran 
expressed that she had established her view of sexuality 
essentially as a series of rapes by men.  She indicated that 
she chose to accept the accusations of the four MPs who 
allegedly raped her and the subsequent court-martial.  She 
indicated that not "fighting back" led to years of 
alcoholism, with distrust and belligerence toward men in any 
position of authority.  She expressed that she lived life as 
two different people; on one hand being a perfectionist, on 
the other being an unworthy person who did not deserve 
anything better from life.  She told the examiner that she 
did not realize she had been raped until a few years prior to 
the examination, when she heard a radio program.  Until that 
time, she stated, she had viewed herself as a "tramp."  She 
reported symptoms including depression, instability, 
irritability, difficulty falling or staying asleep, feelings 
of detachment and estrangement from others, and outbursts of 
anger.  She did not complain of recurrent distressing dreams, 
flashbacks, or psychological distress on exposure to events 
that symbolized an aspect of the trauma.  The veteran stated 
that she experienced significant problems with men who were 
in positions of authority.  The VA examiner reported that the 
clinical interview revealed a good deal of emotional 
pathology, some of which supported a diagnosis of PTSD and 
some which did not.  Axis I diagnosis was alcohol dependence 
in remission, chronic dysthymia, and symptoms of PTSD 
insufficient to warrant a clear diagnosis.  Axis II diagnosis 
was paranoid, narcissistic, aggressive-sadistic and passive-
aggressive personality traits.  Stressors listed on Axis IV 
were noted a severe, and included poor financial status, bad 
job, and the veteran's PTSD claim.

In a letter written after the February 1996 VA examination, 
the veteran expressed to the RO that she felt the conduct of 
the VA physician performing said examination was 
unprofessional.  She requested an additional examination for 
PTSD, preferably by a woman with knowledge of PTSD as it 
relates to sexually traumatized women.

Of record is an April 1996 medical report prepared by a VA 
readjustment counseling therapist who had counseled the 
veteran on a number of occasions.  It was noted that the 
veteran was obese, which the veteran expressed was her way of 
keeping men from approaching her.  The medical report 
provides the following assessment:

Chronic PTSD.  Prognosis is fair.  There 
is a marked impairment in social and 
occupational functioning . . . .  This 
veteran like so many other military 
sexual trauma survivors has kept this 
secret from all those around her due to 
victim blame, fear of re-traumatization, 
anger, uncontrollable rage when she has 
intrusive recollections of the events 
surrounding her rape and court martial, 
[and] societal stereotypes of women in 
the military.  

The veteran was afforded additional VA examination in May 
1996, during which she recounted essentially the same history 
of in-service trauma and subsequent symptomatology.  The 
veteran denied any then-current substance abuse, and stated 
that she had been sober since 1979.  The VA physician 
reported that nearly all of the veteran's symptoms were 
consistent with a history of sexual assault.  The physician 
noted that the veteran's "acceptance of the rapes and 
failure to report them formally are also common in this 
population and should not be used as a basis for questioning 
the validity of her claim."  It was also noted that the 
accounts of sexual assaults in the military could be 
classified as extreme traumatic stressors that involved 
threats of injury and threat of physical integrity.  The 
veteran's primary presenting symptom was depression.  The 
physician reported that although some symptoms consistent 
with PTSD were exhibited, she did not meet the full criteria 
at that time.  Axis I diagnosis was chronic dysthymia, 
alcohol dependence in remission, and symptoms of PTSD.  Axis 
IV stressors were noted as economic problems and problems 
related to the social environment.

By a July 1996 rating decision, the RO denied the veteran's 
claim on the grounds that there was neither a confirmed 
diagnosis of PTSD, nor evidence of record which established 
that a stressful experience sufficient to cause PTSD actually 
occurred. 

In the substantive appeal, the veteran stated that she felt 
she was being punished for speaking out against the physician 
who performed the February 1996 VA examination.  She 
requested another examination, expressing that although the 
May 1996 VA examination was conducted more "politely," she 
remained concerned that the physician performing the May 
examination was reluctant to "go against" the prior 
physician's diagnosis.

The veteran was afforded VA psychiatric examination on a fee 
basis in August 1998.  The physician reported that the 
veteran appeared to be a mostly reliable and competent 
historian.  When describing the history of her present 
illness, the veteran reported an essentially identical 
history of the in-service trauma as she had since initiating 
her claim.  She stated that she had difficulty finding and 
maintaining employment subsequent to her service, and never 
held post-service employment for more than two and half 
years.  The veteran reported nearly identical symptomatology 
as she had during prior examinations.  She reported a four-
year history of drug abuse, beginning in the late 1960s, that 
began as a way to cope with her psychological difficulties.  
The veteran reported that her last flashback occurred six 
months prior to the examination, and she continued to 
experience chronic rumination about her psychological trauma.  
Axis I diagnosis under DSM-IV was PTSD, resolving, as 
manifested by the veteran's history of rumination, 
flashbacks, increased arousal and avoidant behavior of men.  
Axis I diagnosis also included alcohol and drug abuse, 
currently in remission.  Axis IV diagnosis was "[s]evere-
history of unusual psychological trauma, as described in the 
history of the present illness." 

In March 1999, the RO contacted the headquarters of the 
Commandant of the Marine Corps, requesting assistance in 
confirming the veteran's reports of the in-service assaults.  
The veteran's personnel records were attached to the request, 
and the RO provided the name of an individual whom the 
veteran identified as the only one who spoke on her behalf at 
the court-martial.  The Commandant's office responded by 
reporting that the information provided by the RO was 
insufficient for the purpose of conducting any meaningful 
research, and referred the RO to the Naval Criminal 
Investigation Service.  The Naval Criminal Investigation 
Service responded to the RO's request for information by 
reporting that the agency did not keep criminal files for 
more than 25 years, thus the requested investigation exceeded 
the maximum retention period for a criminal investigation.

In a supplemental statement of the case issued in September 
1999, the RO continued the denial of the veteran's claim, 
holding that although the record contained a confirmed 
diagnosis of PTSD, no credible supporting evidence had been 
obtained establishing that the alleged in-service stressors 
actually occurred.

At the November 1999 hearing, the veteran recounted the 
alleged in-service trauma.  She testified that she injured 
her hands with the drinking glass as she repelled the initial 
attacker.  She submitted copies of the June 4, 1964, service 
medical record showing treatment for lacerations to her 
hands.  She also testified about being warned that other MPs 
might retaliate against her.  She submitted the June 9, 1964, 
report of medical treatment showing a diagnosis of diffuse 
anxiety reaction.  A the hearing, the veteran also submitted 
her own written outline of events occurring between June 4 - 
25, 1964.  When asked to comment about why she waited 
approximately 30 years to file her claim, the veteran 
testified:

This incident was such a traumatic secret 
to me that I never told one single person 
on this earth and that included my 
parents, my husband, anyone, that this 
happened to me and yet it influenced my 
life until I just couldn't keep it a 
secret anymore and went - actually I 
didn't know who[m] to talk to ever about 
it.  [I]t wasn't until there was 
something during a Veteran's Day or some 
publicity that they gave that there was a 
place that women veterans could go to 
talk about things that happened to them 
in the military and that's the first time 
I could ever talk to somebody about it.

The veteran reported that she might be able to obtain 
statements from her mother and sister to the effect that her 
drinking became much more of a problem after she separated 
from service.  The veteran was informed that her record on 
appeal would be left open for 30 days in order to allow to 
obtain any such statements.  In a letter dated on November 
15, 1999, the veteran requested an extension of time to 
obtain additional statements.  The record reflects that no 
additional statements from the veteran or others have been 
submitted since the November 1999 hearing.

Legal Criteria and Analysis.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (Court) defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court's decision in 
Cohen).  

The VA Adjudication Manual M21-1 (M21-1) provisions on PTSD 
claims generally require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III,  5.14(b)(3).  As to 
personal-assault claims, requirements are established 
regarding the development of "alternative sources" of 
information, as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault . . . do not file official reports either with 
military or civilian authorities."  Id. at  5.14(c)(5).  Of 
particular pertinence to the veteran's claim are the 
provisions of subparagraphs (8) and (9) which, respectively, 
indicate that behavior changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
Examples of behavioral changes that might indicate a stressor 
are (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; evidence of substance abuse such as 
alcohol or drugs; and increased disregard for military or 
civilian authority.  See M21-1, Part III,  5.14(c)(8)(a - 
o).

Initially, the Board finds that the veteran's statements 
regarding the in-service sexual assaults, in conjunction with 
the medical evidence which reflects current psychiatric 
pathology and which tends to link such pathology to her 
military service, are sufficient to well ground her claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); Patton v. West, 12 
Vet. App. 272 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board finds further that the veteran's November 1999 
hearing testimony is entirely credible and compelling as to 
the in-service sexual assaults claimed by the veteran.  The 
veteran has been shown to be a mostly reliable and competent 
historian.  In view of the veteran's hearing testimony, in 
conjunction with the service medical records showing that the 
veteran appeared from treatment of wounds on her hands on 
June 4, 1964, and that she was diagnosed just five days later 
with diffuse anxiety reaction, the Board finds that the 
record details which the Board finds offer competent medical 
evidence in support for the veteran's account of her in-
service stressors.  Significantly, there is no evidence of 
record which tends to rebut the veteran's account of the 
sexual assaults.

Additionally, the Board finds that the record in this case, 
consisting of service records and service medical reports, 
along with post-service VA psychiatric examinations and 
outpatient treatment, supports the veteran's contentions 
regarding the in-service stressors and the effects of those 
stressors on her behavior.  Competent medical evidence is of 
record which establishes a diagnosis of PTSD, and there is 
medical evidence relating the veteran's PTSD to the in-
service stressors.  As noted above, several thorough and 
comprehensive psychiatric examination reports have provided a 
diagnosis of PTSD dating from 1995.  Those diagnoses of PTSD 
were substantially based upon the veteran's account of the 
in-service sexual assaults, and each report relates the 
diagnosis of PTSD at least in part to the veteran's in-
service stressors.

There is competent medical evidence which establishes a 
diagnosis of PTSD in accordance with DSM-IV and medical 
evidence which relates the veteran's PTSD to the in-service 
stressors.  The August 1998 fee-based VA examination revealed 
Axis I diagnosis was PTSD, attributable under Axis IV to the 
veteran's severe history of unusual psychological trauma; a 
history noted as primarily related to the in-service trauma.  
After performing a thorough and comprehensive examination, 
the psychiatrist diagnosed PTSD, " . . . as manifested by 
the veteran's history of rumination, flashbacks, increased 
arousal and avoidant behavior with men."  The diagnosis 
appears clearly based upon the veteran's detailed account of 
her experiences of in-service sexual assaults; an account 
which was entirely consistent with the facts she has alleged 
since the initiation of her claim in December 1995.  That 
physician also found that the veteran had other associated 
symptoms of chronic irritability related to the same trauma.  
The Board finds that such a determination of medical 
diagnosis and causation provides the "nexus" between the 
diagnosis and the stressor that is necessary to warrant 
service connection for PTSD.

The Board recognizes the medical evidence of record which is 
arguably unfavorable to the veteran's claim, inasmuch as said 
evidence is negative in providing the etiological findings 
necessary to establish a link between the current diagnosis 
of PTSD and the in-service stressors.  However, the Board 
finds that such evidence does not preponderate against the 
evidence favorable to the veteran's claim, and thus the 
benefit of the doubt in resolving the issue of service 
connection for PTSD is given to the veteran.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In view of the above, the Board concludes that the veteran 
has PTSD as a result of service.  Therefore, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

